March 17, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                 ARBOR WINDSOR COURT, LTD., Appellant

NO. 14-13-00480-CV                          V.

                       WEEKLEY HOMES, LP, Appellee
                     ________________________________

     This cause, an appeal from the judgment in favor of appellee, Weekley
Homes, LP, signed May 7, 2013, was heard on the transcript of the record. We
have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

       We order appellant, Arbor Windsor Court, Ltd., to pay all costs incurred in
this appeal.

      We further order this decision certified below for observance.